Appeal from a decision of the Unemployment Insurance Appeal Board. In sustaining the initial determination of the Commissioner that claimant was disqualified from receiving unemployment insurance benefits on the ground he voluntarily left his employ*1003menfc without good cause, the Referee and the Unemployment Insurance Appeal Board correctly interpreted the record. It could well be found, and it is indeed not disputed, that when claimant was given a vacation he moved out of the State and failed to return to work. The claimant’s contention the work was not steady is disputed by the employer who offered proof that except for one occasion, work was available to claimant every day. This seems credible and could readily be found by the Referee as a fact. The loose and irresponsible charges made by claimant in his brief against the Referee and the Appeal Board are wholly unwarranted in this record. Decision of the Unemployment Insurance Appeal Board unanimously affirmed, without costs. Present — Bergan, P. J., Coon, Herlihy, Reynolds and Taylor, JJ.